Title: To Alexander Hamilton from Samuel Bowman, 3 February 1800
From: Bowman, Samuel
To: Hamilton, Alexander


          
            Sir
            Union Camp, February 3, 1800
          
          By the Arrangement of the officers of the 11th regiment of Infantry Captains Faulkner and Brooks stand first on the list. I have only Sir to mention that I seved in the Army of the United States in the revolutionary war (a few months excepted) from its commencement untill its dissolution in Decr. 1783 that I held the rank of  an Ensign in the 3d Massachtt. regiment Command. by Colo. John Greaton and a Lieutenancy in the first Massachtt. regt. Commanded by Colo. Joseph Vose  untill the Army was disbanded.
          Certificates of my rank and the regiments I served in I shall forward as soon as they can be obtained from the War office
          I have the Honour to be with great respect your most obedt. Huml. Sert.
          
            Saml. Bowman Capt.
             11 regiment of Infany
          
          
            Union Camp 3d Feby. 1800
          
          Major Genl. A Hamilton
        